Citation Nr: 1526481	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-24 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disability.  

2.  Entitlement to service connection for sinus disability, to include as secondary to service-connected fracture left zygomatic arch with neuritis.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected fracture left zygomatic arch with neuritis.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated April 2010 (left knee) and April 2012 (sinus disability and sleep apnea) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2015 hearing, the Veteran testified that he initially received medical treatment for his left knee disability in the 1980s at the Gainesville VAMC.  He stated that he did not receive any private medical treatment.  The identified VA medical treatment records were not requested or otherwise associated with the claims file.  The identified records must be requested.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board recognizes that the Veteran was not provided a VA medical examination to determine the nature and etiology of any left knee disability present.  38 C.F.R. § 3.159(c)(4).  The Veteran has repeatedly referred and testified to a left knee injury as having been incurred in 1969 during a football game.  However, review of the service medical treatment records show treatment for a right knee injury as a result of a football injury, not a left knee injury.  An October 1969 service treatment record reflects an impression of a medial collateral ligament strain, right knee and the Veteran was prescribed a splint.  The Veteran did not identify any other event or injury during active service to relate his current left knee disability.  A remand for a VA examination is not warranted at this time.  Id.  

Concerning the Veteran's claimed sinus disability, the Board finds that a new VA opinion is required.  In this respect, the Veteran is service-connected for fracture left zygomatic arch with neuritis.  He testified that he began to experience sinus symptoms following his in-service surgery to correct the fracture of the left zygomatic arch.  He also raised the issue as to whether the sinus disability was caused or aggravated by the service-connected fracture left zygomatic arch with neuritis.  38 C.F.R. § 3.310.  

The Veteran was provided a VA examination in July 2011.  The examiner noted that review of the service treatment records showed a fracture of the left zygomatic arch and an unremarkable x-ray of the sinus at that time.  The examiner noted that there was a history of sinusitis consisting of headache, purulent drainage, sinus pain with two episodes per year.  The examiner stated that there was no active sinus disease seen, but the Veteran complained of tenderness over the old fracture site "from nerve pain" of the left zygomatic arch area with palpation.  The diagnosis was listed as "residuals s/p old infraorbital and lateral wall of maxillary sinus fx with wiring left infraorbital wall."  The examiner opined:  "It is at least as likely as not vet's claimed sinus cavity condition is d/t fx left zygomatic arch shown on AD."  The examiner stated that it would be reasonable to expect "sinus pain" s/p AD left infraorbital fx with residual wiring d/t surgical intervention on AD.  It was noted by the examiner that the Veteran was "already sc for inflammation of 7th cranial nerve."  The examiner stated that per x-ray, there have been rare intermittent sinus infections.  While the July 2011 VA examiner appeared to provide a positive nexus opinion, the rationale for the opinion is inadequate.  On one hand, the examiner indicated that the Veteran had sinus pain, but also noted that the Veteran was service-connected for inflammation of the 7th cranial nerve.  It is not clear from the VA examiner's opinion as to whether any separate sinus disability was caused or aggravated by the service-connected disability or otherwise related to active service.  

An addendum opinion was requested to resolve the issue of etiology of any separate sinus disability present.  Another VA examiner reviewed the claims file and provided an opinion in April 2012.  The examiner stated that the Veteran had a fracture of zygomatic arch in service, but it did not involve the sinuses.  The examiner stated that it was unlikely that the VA examiner was relating the sinusitis to that, but rather the complaints of pain at the fracture site.  The April 2012 VA examiner noted that there was an isolated episode of sinusitis in January 1970 as documented in the service medical treatment records.  However, the examiner stated that any current sinusitis was unrelated to this as it was an isolated event in service.  Unfortunately, the Board also finds the April 2012 VA opinion to be inadequate.  While the examiner addressed direct incurrence, the examiner did not express an opinion as to whether any current sinus disability, such as sinusitis, is proximately due to or aggravated by the service-connected fracture left zygomatic arch with neuritis.  38 C.F.R. § 3.310 (2014).  A new VA opinion is required.  

With respect to the issue of entitlement to service connection for sleep apnea, the Board finds that a new VA opinion is required.  The Veteran was provided a VA examination in July 2011.  The examiner opined that it was "less likely as not" that the Veteran's claimed obstructive sleep apnea was due to the claimed sinus cavity condition.  The rationale was that the "medical literature" finds that sinus conditions do not cause obstructive sleep apnea.  However, the examiner did not address whether sleep apnea was proximately due to or aggravated by the service-connected fracture left zygomatic arch with neuritis.  See 38 C.F.R. § 3.310.  A new opinion is required.  

Finally, the Veteran stated that he was on profile during active service due to his left knee disability.  While the service treatment records only reflect an injury to the right knee, the Board finds that the Veteran's service personnel records must be requested on remand.  


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records.

2.  Contact the Veteran and ask whether he receives Social Security Administration (SSA) disability benefits relevant to the issues on appeal.  If so, contact the SSA and request all records related to the Veteran's disability benefits.  Document all efforts to obtain the records.  Any negative response must be included in the claims file and the Veteran notified accordingly.

3.  Request all VA medical treatment records from the Gainesville VAMC prior to April 1996.  

4.  Request an addendum opinion from a suitably qualified examiner to provide an opinion regarding the nature and etiology of any sinus disability present.  The claims file must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims file, in particular the July 2011 VA examination report and April 2012 addendum opinion, address the following:  

a.  Is it at least as likely as not (50 percent probability or more) that any sinus disability, to include sinusitis, is related to active service?

b.  Is it at least as likely as not (50 percent probability or more) that any sinus disability, to include sinusitis, was proximately due to or the result of the service-connected fracture left zygomatic arch with neuritis?  

c.  Is it at least as likely as not (50 percent probability or more) that any sinus disability, to include sinusitis, was aggravated by the service-connected fracture left zygomatic arch with neuritis?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be proffered for any opinion reached.  

5.  Readjudicate the issue of entitlement to service connection for sinus disability, to include as secondary to service-connected fracture left zygomatic arch with neuritis.  

6.  Request an addendum opinion from a suitably qualified examiner to provide an opinion regarding the nature and etiology of the Veteran's sleep apnea.  The claims file must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims file, in particular the July 2011 VA examination report, address the following:  

a.  Is it at least as likely as not (50 percent probability or more) that sleep apnea is related to active service?

b.  Is it at least as likely as not (50 percent probability or more) that sleep apnea was proximately due to or the result of the service-connected fracture left zygomatic arch with neuritis?  

c.  Is it at least as likely as not (50 percent probability or more) that sleep apnea was aggravated by the service-connected fracture left zygomatic arch with neuritis?  

d.  If and only if service connection is granted for sinus disability, is it at least as likely as not (50 percent probability or more) that sleep apnea was proximately due to or the result of the service-connected sinus disability?  

e.  If and only if service connection is granted for sinus disability, is it at least as likely as not (50 percent probability or more) that sleep apnea was aggravated by the service-connected sinus disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be proffered for any opinion reached.  

7.  After the above requested development, and any other development deemed necessary, has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




